Citation Nr: 0123621	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	David M. Axinn, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The matter was previously before the Board in October 1998 
and was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case was returned to the Board. 
Thereafter, the Board entered a decision in August 2000 
affirming the RO's denial of a rating greater than 10 percent 
for PTSD, as well as the RO's denial of a total disability 
evaluation based upon individual unemployability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court issued an order, pursuant to a joint 
motion for remand, vacating and remanding the Board's 
decision.  The matter was subsequently Remanded by the Board 
in May 2001.  However, in an order issued contemporaneously 
with this decision, the May 2001 Remand has been vacated by 
the Board.  See 38 C.F.R. § 20.904 (2000).


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The December 2000 joint motion of the parties requested that 
the Court order the Board to consider whether the veteran 
should be afforded a new VA examination to apportion the 
symptomatology attributable solely to his PTSD.  Both parties 
observed that the veteran's non-service-connected personality 
disorder impacted his overall psychiatric condition, but that 
there was a question as to the degree of impairment caused by 
that disorder.  Similarly, the parties indicated that the 
record was unclear as to whether the veteran's inability to 
obtain and/or maintain gainful employment was a result of his 
PTSD.  The joint motion directed generally that "[if] 
Appellant undergoes a new examination, it should be performed 
by Appellant's VA treating psychiatrist, if possible."  

In its May 2001 Remand, which has now been vacated, the Board 
found that a Remand was necessary in order to properly 
address the questions raised in the December 2000 joint 
motion.  However, upon reviewing the record as it existed at 
that time, the Board could only determine from the record 
that the veteran had been receiving treatment from private, 
rather than VA mental health practitioners.  There was no 
indication then of record that the veteran was receiving 
psychiatric care from a particular VA physician and, 
therefore, the Board did not designate that the veteran's VA 
examination was to be performed by his VA treating 
psychiatrist.

In December 2000, the Office of the General Counsel received 
a letter from the veteran's attorney, but this letter was not 
associated with the claims folders or otherwise forwarded to 
the Board.  This letter indicated that the veteran was 
actively receiving treatment through the Martinsburg VA 
Medical Center (VAMC).  The veteran's VA treating 
psychiatrist, J. Hall, was also identified.  The Board notes 
that the joint motion filed by the parties did not make 
specific mention of this identifying information.  However, 
the subsequent receipt of this letter by the Board, and the 
information contained therein, changes the course of 
development of the issues on appeal, in that the Board now 
has the pertinent information available to it to direct that 
the veteran be afforded a VA psychiatric examination by his 
VA treating physician.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who have recently treated or 
evaluated him for his service-connected 
PTSD.  After securing any necessary 
releases, the RO should attempt to obtain 
a copy of all indicated records, which 
are not already of record, and 
permanently associate them with the 
claims file.  This should include the 
veteran's inpatient and outpatient 
treatment records from the Martinsburg 
VAMC.

2.  The veteran should be requested to 
submit any other evidence, not already of 
record, of social and industrial 
impairment resulting from his service-
connected psychiatric disability.  If the 
veteran requests assistance in obtaining 
any such evidence, the RO should provide 
any indicated assistance.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
evidence.

4.  Upon completion of the above 
development, the veteran should be 
provided a VA examination by his current 
VA treating psychiatrist, Dr. J. Hill at 
the Martinsburg VAMC, to determine the 
extent of impairment from his service-
connected PTSD.  If this doctor is no 
longer available, the examination should 
be performed by a physician who has not 
previously evaluated the veteran.  The 
claims folder must be made available to 
and reviewed by the examiner along with a 
copy of the revised criteria for rating 
psychiatric disabilities and the criteria 
for rating psychiatric disabilities prior 
to November 1996.  Any indicated studies 
should be performed.

While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria under both old 
and new rating schedules.  The examiner 
must furnish a complete multiaxial 
evaluation of the psychiatric disorder, 
including a score on the GAF scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected PTSD, the examiner should so 
state.  The examiner should discuss 
social impairment, as it affects 
industrial adaptability.  The Board 
emphasizes that the focus of the 
examination is to distinguish the extent 
of disability attributable exclusively to 
PTSD, rather than to a personality 
disorder.  The rationale for any 
opinion(s) should be discussed in detail.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folder.

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

7.  Then, the RO should readjudicate the 
issues on appeal.  The RO should evaluate 
the veteran's service-connected PTSD 
under both the new and old rating 
criteria.  The veteran should be assigned 
an evaluation consistent with whichever 
rating criteria would provide for a 
higher evaluation.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
attorney the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


